Title: To George Washington from Henry Knox, 28 October 1791
From: Knox, Henry
To: Washington, George



War-Department [Philadelphia] October 28th 1791.

The Secretary of War, to whom the President of the United States referred the letter of his Excellency the governor of Virginia of the 20th instant, enclosing a letter of the 6th instant from H. Smith commanding officer of the County of Russell, Stating the defenceless situation of his County.
Respectfully reports.

The enclosed draft of a letter to the said governor in answer to his letter.
That the governor being the best judge of the situation of the said county, and being a dignified and responsible character, will be best qualified to judge of the propriety of calling out a full company from the interior counties.
That the letter, a copy of which is hereunto annexed, was written to the governor of Virginia, on the 2nd of April last, and it was presumed that the power which would then have b[e]en directed by the President of the united States, would have been adequate for the defensive protection of said county.
That a copy of the power vested in the county Lieutenants on the 10th of March last was transmitted to the said governor on the 14th of the same month, in a letter, of which the annexed is a copy.
All which is humbly submitted to the President of the united States.

H. Knoxsecy of War

